OPINION — AG — ** COUNTIES — CITIES — PROVIDING TRANSPORTATION FOR AGED, INFIRM OR UNFORTUNATE INHABITANTS ** UNDER THE AUTHORITY OF ARTICLE XVII, SECTION 3 OKLAHOMA CONSTITUTION, A BOARD OF COUNTY COMMISSIONERS MAY LAWFULLY EXPEND FUNDS OF THE COUNTY FOR THE PURPOSE OF PROVIDING TRANSPORTATION TO INHABITANTS OF THE COUNTY WHO, BY REASON OF AGE, INFIRMITY, OR MISFORTUNE, MAY HAVE CLAIM UPON THE SYMPATHY AND AID OF THE COUNTY. THE GENERAL FUNDS OF THE COUNTY MAY NOT BE APPROPRIATED BY A COUNTY EXCISE BOARD TO A PRIVATE ENTITY. HOWEVER, FUNDS APPROPRIATED BY A COUNTY EXCISE BOARD TO THE CHARITY FUND OF A COUNTY MAY BE LAWFULLY BE EXPENDED BY A BOARD OF COUNTY COMMISSIONERS FOR THE PURPOSE OF PROVIDING TRANSPORTATION TO INHABITANTS OF A COUNTY WHO, BY REASON OF AGE, INFIRMITY, OR MISFORTUNE, MAY HAVE CLAIM UPON THE SYMPATHY AND AID OF THE COUNTY UNDER THE AUTHORITY OF ARTICLE XVII, SECTION 3 OKLAHOMA CONSTITUTION. CITE: OPINION NO. 71-416, 19 O.S. 1971 1 [19-1], ARTICLE X, SECTION 17, 68 O.S. 1971 24112 [68-24112] (LARRY DERRYBERRY)